Citation Nr: 1526400	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Board remanded the case for further development.


FINDINGS OF FACT

A back disability best characterized as degenerative disc disease of the low back is attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for a back disability, best characterized as degenerative disc disease of the low back, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Post-service treatment records show that the Veteran has been diagnosed as having degenerative disc disease of the low back.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met. 

The Veteran was treated for a lumbosacral strain prior to service in May 1998.  Treatment records show that the Veteran reported that his condition improved following treatment and the treating medical provider found that he responded satisfactory to treatment and discharged him to regular duty.  The service entrance examination reported the Veteran's spine as normal.  Although the Veteran sought treatment in January 1999 and stated that he had low back pain for seven months, the contemporary medical evidence, as well as December 2012 and July 2014 VA examiners' opinions demonstrate that the Veteran's May 1998 back injury resolved prior to service.  Therefore, the Board finds that the Veteran did not have a pre-existing condition on entrance to service because it had resolved.  Thus, the Veteran is presumed to have been in sound condition and the presumption has not been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, the case is one for standard direct service connection and not for service aggravation.

The Veteran was treated for new back injuries on several occasions during service.  In January 1999, the Veteran was treated for low back pain caused by incorrect lifting techniques during laundry duty.  In February 1999, the Veteran was treated for chronic right sided back pain.  In October 2000, the Veteran was treated for low back pain caused by improper lifting techniques while moving truck tires and was diagnosed as having muscular sciatica second to back spasms.  In March 2002, the Veteran was treated for a strain of the back while lifting weights with paraspinal muscle strain.  Examination of the spine was normal on separation; however, the Veteran did indicate on his report of medical history that he had recurrent back pain for his whole enlistment.  

Following service, the Veteran sought treatment for back pain in August 2012.  During treatment in May 2013, the Veteran reported that he would get episodes of sharp pain once or twice a year since serving in the Marines.  In August 2013, following magnetic resonance imaging, the Veteran was diagnosed as having chronic low back pain since age 20, now worse over last 2 years, and severely limited lumbar range of motion, most consistent with discogenic pain and lumbar degenerative disc disease.

The Veteran was afforded a VA examination in December 2012.  After discussing the resolved pre-service injury, the examiner opined that it was at least as likely as not that the Veteran's current back condition was related to or caused by improper lifting techniques in service.  The examiner cited to the Veteran's in-service treatment and continued post-service treatment of a similar back condition and stated that it was expected that back strains should recover from proper treatment and rest and it was also expected that this condition would be one of a chronic nature due to the repetitive nature of the job.

In July 2014, the Veteran was afforded another VA examination.  The Veteran was diagnosed as having degenerative disc disease and lumbar radiculopathy.  The examiner opined that it was less likely than not that the Veteran's current low back condition had its onset in service.  The examiner explained that, although the Veteran reports that his back has been like this for years, there was no documentation of low back pain/discogenic low back pain in his VA medical records from 2003 to 2012 and his most recent episode of low back pain with a diagnosis of degenerative disc disease occurred almost 10 years after service.  The examiner concluded it was most likely that post-service events contributed to his current low back condition.

There is evidence for and against the Veteran's claim of service connection for a low back disability.  Although the July 2014 VA examiner's opinion is supported by rationale, it is not entirely persuasive as the examiner did not consider the Veteran's statements that he has had the same low back pain since service and based the opinion on the lack of documentation of treatment.  Although the record does not show a continuity of post-service medical treatment, the focus of the analysis is on continuous symptoms, not continuity of treatment, and the Veteran is competent to report that his symptoms of back pain have been recurrent ever since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There is nothing in the claims file that contradicts his statements.

On the other hand, the Board finds the December 2012 VA opinion persuasive as it was based on the Veteran's accurate medical history and provided a rationale.  Therefore, in light of the medical evidence of record, the Veteran's reports of continuing symptoms since service, as well as the December 2012 VA opinion, and when resolving reasonable doubt in his favor, the Board finds that the Veteran's back disability best characterized as degenerative disc disease of the low back is attributable to service, and service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative disc disease of the low back is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


